EXHIBIT 99.1 CONTACT: Lester A. Aaron Chief Financial Officer 818-591-9800 Unico American Corporation Declares Cash Dividend Woodland Hills, California – December 7, 2010 – Unico American Corporation (Nasdaq: UNAM) (“Unico,” the “Company”) announced today that its Board of Directors declared a cash dividend of $0.36 per share of common stock.This special cash dividend declared on December 7, 2010 is payable on December 29, 2010 to shareholders of record on December 21, 2010. The Board of Directors declared the special cash dividend after taking into consideration the Company’s current liquidity and financial position. About Unico American Corp. Headquartered in Woodland Hills, California, Unico is an insurance holding company that underwrites property and casualty insurance through its insurance company subsidiary; provides property, casualty, and health insurance through its agency subsidiaries; and through its other subsidiaries provides insurance premium financing and membership association services. Unico has conducted the majority of its operations through Crusader Insurance Company since 1985. For more information, please visit Crusader’s Web site at www.crusaderinsurance.com. Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995: Certain statements contained herein that are not historical facts are forward-looking. These statements, which may be identified by forward-looking words or phrases such as “anticipate,” “believe,” ”expect,” “intend,” “may,” “plan”, “should,” and “would,” involve risks and uncertainties, many of which are beyond the control of the Company. Such risks and uncertainties could cause actual results to differ materially from these forward-looking statements. Factors which could cause actual results to differ materially include underwriting actions not being effective, rate increases for coverages not being sufficient, premium rate adequacy relating to competition or regulation, actual versus estimated claim experience, regulatory changes or developments, unforeseen calamities, general market conditions, and the Company’s ability to introduce new profitable products.
